Detailed Action

Response to Arguments

Applicant's arguments filed on September 2, 2021 have been fully considered but they are not persuasive.

In regards to claims 1, 25 and 26, the applicant argues that Drake et al. (US-2008/0165001) references does not teach using a second tilt sensor to confirm what was sensed by a first tilt sensor, instead it teaches using two different sensors because the Drake reference teaches that tilt sensors lead to false alarms [see applicant’s arguments pg. 11 last paragraph, pg. 12 L. 1-9].
The examiner respectfully disagrees with the applicant. The examiner agrees with the applicant that Drake teaches that the use a tilt sensor can lead to a false alarm. However, Drake also teaches that in order to avoid those false alarms, the system comprises a second sensor which can be selected from a variety of sensors including a tilt sensor [see Drake par. 0016 L. 1 and L. 4, par, 0041 L. 1-7, par. 0045 L. 1-3, par. 0047 L. 12-13]. Drake does not recite in its teaching when the first sensor is a tilt sensor, the second sensor cannot be a tilt sensor. Therefore, the Drake reference does not teach away from using a tilt sensor as a second sensor, and the Drake reference teaches the argued limitation. For the reasons provided above, the applicant’s arguments are not persuasive.

The examiner provided those arguments during the interview, as an example of how a system would work when the two sensors are the same type. Furthermore, Drake explicitly teaches that the sensors can have different tolerances (sensitivities) [see Drake par. 0011, par. 0040 L. 1-4]. Also, the examiner showed above that the Drake reference teaches the use of tilt sensors as the first and second sensors. For the reasons provided above, the applicant’s arguments are not persuasive.     
The applicant further argues that the combination of Drake with Schwarzkopf is improper because Schwarzkopf like Drake teaches using two different type of sensors, and Drake does not add anything useful to Schwarzkopf [see applicant’s arguments pg. 13 last paragraph]. Also, the applicant argues that the references does not recite any reason to combine the references [pg. 14].
The examiner respectfully disagrees with the applicant. As shown above, Drake teaches that second sensor can also be a tilt sensor when the first sensor is a tilt sensor [see Drake par. 0016 L. 1 and L. 4, par, 0041 L. 1-7, par. 0045 L. 1-3, par. 0047 L. 12-13]. It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Drake’s teachings of using having a tilt sensor and a second sensor measuring the same environmental attribute in the apparatus taught by Schwarzkopf because it will permit the apparatus to measure inclination of a structure and prevent false positives when measuring inclination. Furthermore, the reasons to 

Objections

Claim(s) 26 is/are objected to because of the following informalities:  

In regards to claim 26, the claim recites in line 11 “provide power to the at least sensor devices”. The word “two” is missing before the word “sensor”. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “provide power to the at least two sensor devices”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6, 11, 18, 22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf et al. (US-9,986,313) in view of Drake et al. (US-2008/0165001), Hoeksel et al. (US-2010/0302009), Rumler et al. (US-10,291,292) and Burnette et al. (US-2017/0181628).

In regards to claim 1, Schwarzkopf teaches a wireless sensing apparatus [fig. 2]. Also, Schwarzkopf teaches that the apparatus comprises a housing containing at least two sensor devices each sensor device configured to detect an environmental attribute in its vicinity [fig. 2 elements 01 (housing) and elements 07, 08, 09, 10, 11, 12, 13, 20 and 24 (at least two sensor devices each detecting an environmental attribute in its vicinity), fig. 3A (housing), col. 7 L. 11-17, col. 9 L. 9-21]. Furthermore, Schwarzkopf teaches that the housing contains wireless communication circuitry configured to transmit telemetry data from the at least two sensor devices [fig. 2 elements 14, 15, 34 and 36, col. 9 L. 5-9, col. 2 L. 10-15, col. 10 L. 33-37]. Schwarzkopf further teaches that the housing contains: a processor unit configured to control the operation of the wireless sensing apparatus; and a battery configured to provide power to the at least two sensor devices, the wireless communication circuitry and the processor unit [see Schwarzkopf element 18 (processor unit) and 19 (battery), col. 9 L. 5-9 and L. 67, col. 10 L. 1-2].  
Schwarzkopf teaches that a second sensor of the at least two sensor devices is used to verify what was sensed by a first sensor of the at least two sensor devices [col. 10 L. 59-67, col. 11 L. 1-10]. However, Schwarzkopf does not teach that the first sensor of the at least two sensor devices is a tilt sensor and that the second sensor of the at least two sensor devices is also a tilt sensor.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Drake’s teachings of using having a tilt sensor and a second sensor measuring the same environmental attribute in the apparatus taught by Schwarzkopf because it will permit the apparatus to measure inclination of a structure and prevent false positives when measuring inclination.
The combination of Schwarzkopf and Drake teaches that the apparatus is configured to receive configuration data wirelessly for the wireless sensing apparatus from an external device [see Schwarzkopf col. 10 L. 33-37]. However, the combination does not teach that configuration data is received via NFC circuitry.
On the other hand, Hoeksel teaches that a wireless sensing apparatus can comprise a housing containing a near field communications (NFC) circuitry configured to receive configuration data for the wireless sensing apparatus from an external device [fig. 1 element 110, par. 0044 L. 1-5, par. 0048, par. 0051 L. 1-4].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Hoeksel’s teachings of using NFC to receive configuration data in the apparatus taught by the combination because it will permit a technician to configure the apparatus locally using a wireless reading unit.

The combination also teaches that the processor unit cooperates with a NFC controller to receive configuration data via a NFC antenna [see Hoeksel fig. 1 elements 113 (NFC antenna) and 114 (NFC controller), par. 0044 L. 1-5, par. 0045 L. 1-2, par. 0048, par. 0051 L. 5-14]. However, the combination does not teach that the processor unit changes the wireless sensing apparatus from the first mode of operation to the second mode of operation in response to the received configuration data via the NFC antenna.
On the other hand, Rumler teaches that a signal received by NFC can be used to change the operation mode of an apparatus from first mode of operation (a low power mode) to second mode of operation (a normal operation mode) [col. 40 L. 31-39, col. 41 L. 18-24].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Rumler’s teachings of changing the mode of operation of the apparatus using a signal received by the NFC circuitry in the apparatus 
The combination of Schwarzkopf, Drake, Hoeksel and Rumler further teaches that a first one of the at least two sensor devices has a lower operating current draw than a second one of the at least two sensor devices [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9]. Also, the combination teaches that the first one of the at least two sensor devices is configured to remain enabled when the wireless sensing apparatus is configured in the low power mode; and that the second one of the at least two sensor devices are disabled when the wireless sensing apparatus is in the low power mode [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9]. Furthermore, the combination teaches that the wireless sensing apparatus is configured to change from the low power mode to the normal operating mode in response to the first one of the at least two sensor devices making a detection indicative of one or both of: a change of at least a predetermined magnitude in an environmental attribute detected by the first one of the at least two sensor devices; and a predetermined attribute value of the environmental attribute detected by the first one of the at least two sensor devices [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9].  
The combination of Schwarzkopf, Hoeksel and Rumler does not teach that the wireless communication circuitry is disabled when the wireless sensing apparatus is in the low power mode.
On the other hand, Burnette teaches that a wireless sensing apparatus can also disable the wireless communication circuitry when the apparatus is in the low power mode [par. 0069 L. 15-17].


In regards to claim 6, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that one or more sensor devices of the at least two sensor devices and the wireless communication circuitry are disabled when the wireless sensing apparatus is in the low power mode [see Schwarzkopf col. 10 L. 59-67, col. 11 L. 1-9, see Burnette par. 0069 L. 15-17].
  
In regards to claim 11, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that a memory of the NFC controller is configured to store data representing of a most recent sample of at least one environmental attributes from the at least two sensor devices, the configuration data for the wireless sensing apparatus or of a most recent detection of a state of the battery [see Schwarzkopf col. 15 L. 13-21, see Hoeksel par. 0046 L. 20-25, par. 0056 L. 3-5, par. 0060 L. 6-7].  

In regards to claim 18, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that the environmental attribute comprises an attribute of a structure and that the wireless 

In regards to claim 22, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, further teaches that the wireless sensing apparatus is adapted for fastening to a civil engineering structure for monitoring a track, track bed, tunnel, bridge or building [see Schwarzkopf col. 12 L. 19-29, col. 17 L. 54-61].  

In regards to claim 25, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as shown in claim 1 above, teaches a wireless sensing apparatus performing the claimed functions. Therefore, the combination also teaches the claimed method.
In regards to claim 26, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as shown in claim 1 above, teaches a wireless sensing apparatus performing the claimed functions. Therefore, the combination also teaches the claimed device. Furthermore, the combination teaches that the apparatus comprises at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to perform the method [see Schwarzkopf col. 10 L. 52-55].   

In regards to claim 27, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as shown in claim 1 above, teaches that the NFC circuitry comprises the controller (processor), an application and the NFC antenna [see Hoeksel fig. 1 elements 114 (controller/processor), 113 (antenna) and 116 (application), par. 0045 L. 1-8]. It is inherent that the application must be stored in memory. In other words, the NFC circuitry also comprises a memory. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf et al. (US-9,986,313) in view of Drake et al. (US-2008/0165001), Hoeksel et al. (US-2010/0302009), Rumler et al. (US-10,291,292) and Burnette et al. (US-2017/0181628) as applied to claim(s) 1 above, and further in view of Firth (US-2006/0080850).

In regards to claim 23, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, teaches that the housing comprises a cap and a base which are attached to one another [see Schwarzkopf fig. 3A, fig. 13, col. 16 L. 9-15, col. 28 L. 29-37]. However, the combination does not teach that the base and the cap are attached by a press fit snap joint, wherein the press fit snap joint is permanently broken if the cap is removed from the base to prevent the cap from being reattached to the base, thereby acting as a tamper-evident seal for the housing.  
On the other hand, Firth teaches that a housing comprising a base and a cap can attach the base with the cap using a press fit snap joint, wherein the press fit snap joint is permanently broken if the cap is removed from the base to prevent the cap from 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Firth’s teachings of connecting the cap with the base with breakable press fit snap joint in the apparatus taught by the combination because it will permit a user to detect when the apparatus has been tampered.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzkopf et al. (US-9,986,313) in view of Drake et al. (US-2008/0165001), Hoeksel et al. (US-2010/0302009), Rumler et al. (US-10,291,292) and Burnette et al. (US-2017/0181628) as applied to claim(s) 1 above, and further in view of Firth (US-2006/0080850) and Sengstaken (US-2015/0130637).

In regards to claim 24, the combination of Schwarzkopf, Drake, Hoeksel, Rumler and Burnette, as applied in claim 1 above, teaches that the housing comprises a cap and a base which are attached to one another [see Schwarzkopf fig. 3A, fig. 13, col. 16 L. 9-15, col. 28 L. 29-37]. However, the combination does not teach that the housing is tamperproof.  
On the other hand, Firth teaches that a housing comprising a base and a cap can attach the base with the cap using a press fit snap joint, wherein the press fit snap joint is permanently broken if the cap is removed from the base to prevent the cap from being reattached to the base, thereby acting as a tamper-evident seal for the housing [par. 0042 L. 8-17]. This means that the housing is tamperproof.

The combination of Schwarzkopf, Hoeksel and Firth does not teach that the housing provides a sealed environment.
On the other hand, Sengstaken teaches that the housing of a sensing apparatus can provide a sealed environment [par. 0023 L. 8-11].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Sengstaken’s teachings of making the housing to be sealed from the environment in the apparatus taught by the combination because it will permit the housing to protect all the electronics of the apparatus from the external environment.


Allowable Subject Matter

Claim(s) 13-15 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 13, the prior art cited in this action fails to teach either by anticipation or combination the following limitations: the at least two sensor devices, the 

In regards to claims 14-15 and 17, the claims would be allowable due to their dependency on claim 13.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Leimbach et al. (US-9,913,642) teaches a system comprising a second sensor used to verify what was sensed by a first sensor, and it teaches that the two sensors can be of the same type [col. 70 L. 45-47 and L. 63-64, col. 72 L. 2-4]. 
Roy (US-7,366,614) teaches a system comprising redundant sensors (sensors of the same type) to verify what was sensed by a first sensor, and it teaches that the sensors can be tilt sensors [col. 3 L. 54-59]. 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANKLIN D BALSECA/Examiner, Art Unit 2685